
	

113 HR 2090 IH: Patient Choice Act of 2013
U.S. House of Representatives
2013-05-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 2090
		IN THE HOUSE OF REPRESENTATIVES
		
			May 22, 2013
			Mr. Griffith of
			 Virginia (for himself, Mr.
			 McCaul, and Mr. Peters of
			 California) introduced the following bill; which was referred to
			 the Committee on Energy and
			 Commerce
		
		A BILL
		To amend chapter V of the Federal Food, Drug, and
		  Cosmetic Act to permit provisional approval of fast track
		  products.
	
	
		1.Short titleThis Act may be cited as the
			 Patient Choice Act of
			 2013.
		2.Provisional
			 approval for fast track products
			(a)In
			 generalSection 506 of the Federal Food, Drug, and Cosmetic Act
			 (21 U.S.C. 356) is amended by adding at the end the following:
				
					(f)Provisional
				approval
						(1)Provisional
				approval for adequately safe fast track products
							(A)In
				generalSubject to the requirements of this subsection, if the
				Secretary determines that a drug that is designated as a fast track product
				under this section is adequately safe (as such term is defined in
				paragraph (2)), the Secretary shall grant
				provisional approval and the drug may be introduced into interstate commerce on
				or after the date such provisional approval is granted.
							(B)Treatment of
				provisional approval statusThe provisional approval of a drug under
				subparagraph (A) shall be treated in the
				same manner as approval of a drug under section 505 of this Act or section 351
				of the Public Health Service Act, except that such provisional approval shall
				be subject to the requirements of this section, including the following:
								(i)The requirements
				under paragraph (3), including requirements related to—
									(I)informed consent;
				and
									(II)continued pursuit of safety and efficacy
				data for purposes of gaining approval for such drug under section 505 of this
				Act or section 351 of the Public Health Service Act.
									(ii)The rules under
				paragraphs (4) and (5) relating to the length of the termination of the
				provisional approval and withdrawal of a drug subject to provisional
				approval.
								(C)Request for
				provisional approval
								(i)In
				generalThe sponsor of a drug that is designated as a fast track
				product under this section may request that the Secretary grant provisional
				approval for such drug under
				subparagraph (A).
								(ii)Response to
				requestNot later than 90 days after receiving such a request,
				the Secretary shall either—
									(I)grant provisional
				approval for the drug under
				subparagraph (A); or
									(II)provide notice to
				the sponsor of the drug that such request is denied.
									(2)Adequately safe
				defined
							(A)In
				generalFor purposes of this subsection, with respect to a drug,
				the term adequately safe means that—
								(i)for at least one population, the risk of
				death or morbidity caused directly by an adverse effect of the drug, as
				determined in one or more safety studies or through other data that the
				Secretary determines are sufficient, is unlikely to be greater than the
				combined direct and secondary risks of death or morbidity, as established in
				the literature or historical data, of—
									(I)the disease that
				such drug is intended to treat; and
									(II)existing
				therapies (including infection) for such disease; or
									(ii)the drug has had a valid marketing
				authorization, for a period of at least 4 years, by an authority in a country
				described in section 802(b)(1)(A), or designated by the Secretary under section
				802(b)(1)(B), and data adequate for the approval of such marketing
				authorization for such drug in such country have been submitted to the
				Secretary.
								(B)LimitationThe Secretary may not impose any
				requirements for purposes of the safety studies or data under
				subparagraph (A)(i) that are in
				addition to, or different than, the requirements for studies to establish
				safety for purposes of Phase 1 or Phase 2, as such terms are described in
				subsections (a) and (b), respectively, of section 312.21 of title 21, Code of
				Federal Regulations.
							(3)RequirementsProvisional approval of a fast track
				product under this subsection shall be subject to the following
				requirements:
							(A)Informed
				consent
								(i)In
				generalAs a condition of provisional approval under
				paragraph (1), the sponsor of a drug shall
				ensure that, before such drug is dispensed to an individual—
									(I)the individual shall be informed that the
				drug is subject to provisional approval based on limited safety data and that
				the efficacy of the drug has not been proven;
									(II)the individual shall be informed of the
				known risks of the drug and any unknown but reasonably predictable risks of the
				drug, including, as appropriate, potential risks of death, complications, or
				injury resulting from use of the drug, and risks related to the potential
				ineffectiveness of the drug, including progression of the disease that may
				result in death or morbidity, or the potential for the drug to accelerate or
				exacerbate the disease process; and
									(III)the individual
				provides written informed consent acknowledging that individual has been
				provided with and understands the information under subclauses (I) or
				(II).
									(ii)RegulationsThe Secretary shall issue regulations on
				the requirements for informed consent under
				clause (i). Such regulations shall be
				similar to the requirements for informed consent for human subjects under
				subpart B of part 50 of title 21, Code of Federal Regulations, adjusted as
				appropriate for purposes of this subsection.
								(B)Pursuit of full
				approval requiredA sponsor of a drug that receives a provisional
				approval under
				paragraph (1) shall continue to diligently
				conduct appropriate studies, after such provisional approval is granted,
				to—
								(i)establish that the
				drug has an effect on a clinical endpoint or on a surrogate endpoint that is
				reasonably likely to predict clinical benefit; and
								(ii)collect the data
				necessary to demonstrate that the drug is safe and effective (or, in the case
				of a biologic, safe and potent) for purpose of obtaining approval for such drug
				under section 505(c) of this Act or section 351 of the Public Health Service
				Act.
								(C)Promotional
				materialsDuring the period that provisional approval under
				paragraph (1) applies to a drug, the
				sponsor of the drug shall submit copies of all promotional materials related to
				the drug at least 30 days prior to dissemination of the materials.
							(D)Risk evaluation
				and mitigation strategy
								(i)In
				generalSection 505–1 shall
				apply to a drug subject to provisional approval under this subsection in the
				same manner that such section applies to a drug approved under section 505 of
				this Act or section 351 of the Public Health Service Act.
								(ii)Rule of
				constructionNothing in this
				subparagraph shall be construed to limit the Secretary’s authority under
				section 505–1 to determine if a risk evaluation and mitigation strategy is
				necessary.
								(E)Indication of
				useThe provisional approval under
				paragraph (1) shall only apply to the
				indication of use for the drug—
								(i)which is related
				to the treatment of the condition with respect to which such drug was
				designated as a fast track product; and
								(ii)for which the
				drug is demonstrated to be adequately safe.
								(4)Termination of
				provisional approval
							(A)In
				generalIn the case of a drug
				that is not designated under section 526, the provisional approval of the drug
				under
				paragraph (1) shall terminate on the
				earlier of the following:
								(i)The date that the
				drug is approved under section 505(c) of this Act or section 351 of the Public
				Health Service Act.
								(ii)At the end of the
				5-year period beginning on the date on which provisional approval was granted
				for such drug, except—
									(I)if the Secretary determines that the
				sponsor of the drug is diligently engaging in actions (including conducting
				clinical trials) for the purpose of seeking approval under section 505(c) of
				this Act or section 351 of the Public Health Service Act (excluding provisional
				approval under
				paragraph (1)) and the Secretary determines
				that the sponsor requires additional time to complete such actions and attain
				such approval, the Secretary may extend such period for an appropriate length
				of time to allow the sponsor to complete such actions and attain such approval;
				or
									(II)if the Secretary determines that the
				termination of the provisional approval is adverse to protecting or promoting
				the public health, the Secretary may extend such period for an appropriate
				length of time to protect or promote the public health.
									(B)Special rule for
				orphan drugsIn the case of a drug designated under section 526,
				the provisional approval of the drug under
				paragraph (1) shall terminate on the date
				that the drug is approved under section 505(c) of this Act or section 351 of
				the Public Health Service Act.
							(C)Rule of
				constructionFor purposes of this paragraph, the phrase
				approved under section 505(c) of this Act or section 351 of the Public
				Health Service Act shall not be construed to include a provisional
				approval under
				paragraph (1).
							(5)Withdrawal
							(A)In
				generalSubsection (b)(3)
				shall apply to a drug subject to a provisional approval under this subsection
				in the same manner as such subsection applies to any fast track product.
							(B)Additional
				withdrawal authorityIn
				addition to
				subparagraph (A), the Secretary may
				withdraw approval of a fast track product using the expedited procedures
				applied under subsection (b)(3) if the requirements of paragraph (3)(A) have
				not been met with respect to the drug.
							(6)Impact on
				marketing exclusivityThe rules related to marketing exclusivity
				under sections 505(c)(3)(E), 505(j)(5)(F), 505A, and 527 shall apply to a drug
				subject to provisional approval under this subsection in the same manner that
				such rules apply to drugs approved under section 505 of this Act or section 351
				of the Public Health Service Act, except that the period of provisional
				approval under this subsection for a drug shall be an addition to the
				applicable period of marketing exclusivity for such
				drug.
						.
			(b)Misbranding for
			 marketing of terminated drugSection 502 of the Federal Food, Drug, and
			 Cosmetic Act is amended by adding at the end the following:
				
					(bb)If it is a drug that is introduced or
				delivered for introduction into interstate commerce after the date of the
				termination of the provisional approval for such drug under section 506(f),
				unless, on or before the date such drug is so introduced or delivered, such
				drug is approved under section 505(c) of this Act or section 351 of the Public
				Health Service
				Act.
					.
			(c)Conforming
			 amendmentsThe chapter V of
			 the Federal Food, Drug, and Cosmetic Act (21 U.S.C. 351) is further
			 amended—
				(1)in section 502(a),
			 by inserting (or an indication subject to a provisional approval under
			 section 506(f)) after an indication approved under section 505
			 or under section 351(a) of the Public Health Service Act;
				(2)in section
			 506A—
					(A)in subsection (a),
			 by inserting (or a provisional approval under section 506(f))
			 after a license under section 351 of the Public Health Service
			 Act; and
					(B)by adding at the
			 end the following:
						
							(e)Special rule for
				drugs subject to provisional approvalIn the case of a drug subject to a
				provisional approval under section 506(f), any reference to safety and efficacy
				under this section shall be treated as a reference to adequate safety, as such
				term is defined for purposes of such section
				506(f).
							;
					(3)in section
			 506B(a), by adding at the end the following:
					
						(3)Special rule for
				provisional approvalA
				sponsor of a drug that is subject to a provisional approval under section
				506(f) shall submit the reports required under this section on the studies
				conducted on such drug that are described in section 506(f)(3)(B). For purposes
				of this section, such reports shall be treated as reports on postmarketing
				studies described in paragraph (1).
						;
				and
				(4)in section
			 551(b)(1)(A) by inserting (or a provisional approval under section
			 506(f)) after Public Health Service Act.
				
